Citation Nr: 0837085	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-32 297	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The veteran had active service from October 1945 to October 
1949 and from October 1950 to November 1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decision of July 2007 by the 
Department of Veterans Affairs (VA) Newark, New Jersey 
Regional Office (RO).  A was held at the RO in November 2007.  


FINDINGS OF FACT

1.	The veteran's current bilateral hearing loss was not 
incurred in service and is not related to service.

2.	The veteran's tinnitus was not incurred in service and is 
not related to service.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by active military service and a sensorineural hearing loss 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§  1101, 1110, 1112, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.	Tinnitus was not incurred in or aggravated by active 
military service.
38 U.S.C.A. §§  1101, 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

In February 2007, the agency of original jurisdiction (AOJ) 
provided the notice required by 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R.§  3.159(b) (2008). Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide. In 
addition, the veteran was provided with a notice of effective 
date and disability rating regulation pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, and obtaining medical opinions.  
Consequently, the duty to notify and assist has been met.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R §  3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for chronic disorders, 
such as sensorineural hearing loss, when manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

During the November 2007 hearing, the veteran testified that 
it was his belief that his hearing loss and tinnitus were 
directly related to noise exposure in service.  The veteran 
testified that his exposure to acoustic trauma began in June 
1946 by an explosion of a train car in close proximity to the 
veteran when he was in China (it is noted that in January 
2001 the veteran was awarded a Combat Action Ribbon in 
January 2001 for his service in China).  Exposure to loud 
noise continued when the veteran was assigned to the howitzer 
division from March 1947 to January 1948 where his duty was 
to fire artillery shells with meager hearing protection.  
Furthermore, the veteran testified he was involved in an auto 
accident in July 1949 resulting in a concussion that may have 
contributed to hearing loss.  See November 2007 Hearing 
Transcript.

In cases where the evidence shows that the veteran engaged in 
combat with the enemy, VA will accept satisfactory lay or 
other evidence of service incurrence if it is consistent with 
the circumstances, conditions or hardship of such service, 
notwithstanding the fact that there is no official record of 
such in-service incurrence; to that end, any reasonable doubt 
shall be resolved in favor of the veteran. 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  This 
provision does not establish a presumption of service 
connection, but it eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Collette 
v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  There must be 
medical evidence of a current disability and a link between 
the current disability and in-service incurrence.

The evidence indicates that the veteran has been diagnosed 
with sensorineural hearing loss, as defined by 38 C.F.R. 
§ 3.385, and left ear tinnitus and the veteran's in-service 
exposure to acoustic trauma is conceded based on his military 
experience and the nature of his in-service duties.  The 
Board finds that service connection is not warranted, 
however, because the evidence does not indicate that the 
veteran's hearing loss or tinnitus is related to the in-
service noise exposure, or that either was otherwise incurred 
in service.  And, there is no evidence suggesting that 
bilateral hearing loss was diagnosed within a year of the 
veteran's separation from service.  

The veteran's service medical records do not report any 
treatment or complaints pertaining to hearing loss and 
tinnitus.  The veteran's medical examination reports "no 
significant abnormalities" and "normal" hearing 
evaluations.  See Report of Medical Examinations, October 
1949 to November 1951.  

The Board notes the first recorded complaint of hearing loss 
and tinnitus was in the veteran's January 2007 claim.  The 
first recorded diagnosis of hearing loss and tinnitus were in 
a March 2007 VA medical examination report.  At this 
examination, a VA audiologist, based on a review of the 
evidence, opined that the veteran's "hearing loss [was] not 
caused by or a result of combat noise during military 
service."  The audiologist explained that "hearing loss 
related to acoustic trauma occurs at the time of insult and 
does present in progressive onset."  In this case, however, 
the veteran has only reported at most a five year history of 
hearing loss. This history is corroborated by the "absence 
of ear-related complaints during active duty discharge and 
full-body reviews during previous [medical exams]."  As for 
the veteran's claim for tinnitus, the VA audiologist further 
stated that "tinnitus [was] not caused by or a result of 
combat noise during military service.  No nexus between 
tinnitus and military service can be made in the absence of 
service connected ear-related connection."  See VA medical 
record, dated March 2007. 

An addendum opinion was obtained in December 2007.  This was 
sought based on the veteran's sworn testimony on November 
2007 where he testified that he had hearing loss and tinnitus 
for more than 50 years.  See November 2007 hearing 
transcript.  Again, the audiologist opined that the veteran's 
hearing loss and tinnitus "is not caused by or a result of 
combat noise during military service."  Moreover, "[t]here 
is no evidence documenting that [hearing loss and tinnitus] 
was incurred in or aggravated by military service, no medical 
evidence that this condition manifested to a compensable 
degree within one year following discharge from military 
service."  See VA medical record, dated December 2007.

The veteran has not submitted any competent medical evidence 
relating his hearing loss to service, and although he has 
reported that such a link exists, as a layperson, he is not 
competent to comment on the etiology of a medical disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, in light of the VA examiner's negative nexus 
opinion and the lack of countervailing competent evidence, 
service connection must be denied as to both bilateral 
hearing loss and tinnitus.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


